Title: To James Madison from Samuel Lane, 20 January 1817
From: Lane, Samuel
To: Madison, James



Jany. 20. 1817

The Commissioner of the Public buildings has the honor to report
That for carrying into effect the act of Congress entitled "an act making an appropriation for enclosing and improving the Public Square near the Capitol" the first consideration which presented itself was to digest a plan which should combine with the requisite degrees of convenience & elegance that durability which it is beleived ought to be consulted in public works of this description.  After determining the plan, it was thought most adviseable to offer the execution of it to the competition of the public.  Notices inviting proposals for each branch of the work were accordingly issued, and a Contract entered into with one of our enterprising Citizens, under which great part of the work has been executed  It was however soon ascertained that the sum appropriated would fall considerably short of completing the whole, and this appears to have been occasioned in part by the original estimate not having been made to embrace the whole of the square.  The paper marked A, contains an estimate of the sum which would be required for this purpose amounting to $52,242,45 and leaving a deficiency of $22,242,45 to be supplied by future appropriation if the wisdom of Congress should so direct
All which is respectfully submitted
